DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Devin Brennan on 9/14/21.

The application has been amended as follows: 

Amendments to the Claims
Please enter the following amendments to the claims:

identifying a set of carriers configured for communications between the UE and one or more transmission reception points according to a carrier aggregation (CA) scheme;
receiving a first communication via a first carrier of the set of carriers and a second communication via a second carrier of the set of carriers;
determining a time difference between the first carrier and the second carrier based at least in part on receiving the first and second communications; and
performing a throughput degradation procedure based at least in part on the determined time difference and a time difference threshold, wherein performing the throughput degradation procedure comprises identifying a channel quality reporting limit and transmitting a channel feedback report for at least one carrier of the set of carriers based at least in part on the channel quality reporting limit.

8.	(Canceled) 

14.	(Currently Amended) A method for wireless communications at a transmission reception point, comprising:
identifying a first carrier of a set of carriers configured for communications between a user equipment (UE) and the transmission reception point according to a carrier aggregation (CA) scheme;
transmitting a first communication via the first carrier to the UE;
receiving, from the UE, a report comprising an indication of a time difference between the first carrier and a second carrier of the set of carriers configured for the UE;
determining that the time difference exceeds a time difference threshold based at least in part on the indication of the time difference; and
scheduling a subsequent communication for the UE based at least in part on the indication of the time difference, the  time difference threshold, and determining that the time difference exceeds the time difference threshold, wherein scheduling the subsequent communication comprises adjusting a modulation coding scheme (MCS) parameter for the subsequent communication, and communicating the subsequent communication with the UE according to the adjusted MCS parameter.

16.	(Canceled) 

17.	(Canceled) 


a processor, a transmitter, a receiver, and memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a set of carriers configured for communications between a user equipment (UE) and one or more transmission reception points according to a carrier aggregation (CA) scheme;
receive, by the receiver, a first communication via a first carrier of the set of carriers and a second communication via a second carrier of the set of carriers;
determine a time difference between the first carrier and the second carrier based at least in part on receiving the first and second communications; and
perform a throughput degradation procedure based at least in part on the determined time difference and a time difference threshold, wherein performing the throughput degradation procedure comprises transmitting, based at least in part on the determined time difference exceeding the time difference threshold, a negative acknowledgement (NACK) feedback message without processing a grant on at least one carrier of the set of carriers, or in response to a successful decoding of a communication on the at least one carrier of the set of carriers.

27.	(Currently Amended) An apparatus for wireless communications, comprising:
a processor, a transmitter, [[and]] a receiver, and memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a first carrier of a set of carriers configured for communications between a user equipment (UE) and a transmission reception point according to a carrier aggregation (CA) scheme;

receive, by the receiver and from the UE, a report comprising an indication of a time difference between the first carrier and a second carrier configured for the UE; 
receive a channel feedback report for the first carrier from the UE, the channel feedback report based at least in part on a channel quality reporting limit of the UE, wherein the channel quality reporting limit comprises a modulation coding scheme (MCS) limit, a rank indicator (RI) limit, a number of receiver chains, or a combination thereof for the first carrier; and
schedule a subsequent communication for the UE based at least in part on the indication of the time difference and a time difference threshold.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 14, 23 and 27 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, wherein performing the throughput degradation procedure comprises transmitting, based at least in part on the 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2014/0314167 (published 23 Oct. 2014) [hereinafter Jeong] teaches an apparatus and a method for wireless communications at a user equipment (UE), comprising: (i.e. fig. 17 shows a UE comprising a transceiver and a controller for performing instructions; see paragraphs 116 - 119) identifying a set of carriers configured for communications between the UE and one or more transmission reception points according to a carrier aggregation scheme; (i.e. fig. 4 shows the UE may receive information from a BS regarding multiple downlink beams; see paragraphs 48 – 50) 
(i.e. fig. 2a; see paragraph 41, 43 shows a multipath propagation issue when multiple beams (carriers) are transmitted to a single UE in a MIMO system and received at different times. The intention of MIMO in LTE is to improve data capacity by allowing for the simultaneous transmission of multiple beams 

Additionally, all of the further limitations in 2 – 7, 9 – 13, 15, 18 – 22, 24 - 26 and 28 - 30 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/